DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to the drawings with respect to reference characters “30” and “42” being found in the specification but not in the drawings has been withdrawn.  
However, the objection to the drawings with respect to reference character “20” being used to designate both an end of the bun and a filling inside the bun has been maintained for the reasons discussed below.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-7 are currently pending and rejected.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” as shown in figure 2 of the replacement drawings has been used to designate both an end of the bun and a filling inside the bun. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Parth (US 20140272056) in view of “Aunt Millie’s Bakehouse,” “Flickr.com” and Smith’s Quality Meats and in further view of Groulx (US 5897990 - already of record).
Regarding claim 1, Parth teaches a bun assembly that is configured to contain a sausage and fluid condiments (see at least, paragraph 6 - “hot dog” “frankfurter”;  “including condiments, securely without spilling out”) said assembly comprising: a hot dog bun having a hot dog depression therein for containing a hotdog within said hot dog bun (see figure 31 and paragraph 6 which recite that both ends of the bun will be closed), said hot dog depression being closed at each end (see paragraph 6, which recites that both ends of the bun will be closed) wherein said hot dog bun is configured to inhibit fluid condiments from spilling from said hot dog bun (see paragraph 6 as discussed above).  
The above disclosed hot dog bun can also be construed as a bratwurst bun and therefore, can be construed has having “a bratwurst depression therein for containing a bratwurst within said bratwurst bun, said bratwurst depression being closed at each end wherein said bratwurst bun is configured to inhibit fluid condiments from spilling from said bratwurst bun” as already discussed above with respect to “a hot dog bun.”   Additionally, however, it is noted that Parth further teaches that depending on the food product to be placed into the bun, that the lengths and widths of the cavities can vary, so as to accommodate hot dogs, twelve-inch hot dogs, bratwurst, polish sausage (see paragraph 47).  Therefore, Parth further teaches and encompasses a sausage bun assembly that can comprise a hot dog bun and a bratwurst bun.
Further regarding the claimed assembly comprising “a hot dog bun” and “a bratwurst bun” it is noted that the claimed assembly does not specifically recite that there are three different types of buns in the assembly, such that the hot dog bun and the bratwurst bun can be the same bun.  Nonetheless, it is further noted that as both bratwurst and hot dogs are known to be used with buns having a depression for receiving the sausage therein, while having closed ends to keep the sausage contained within the bun, as taught by Parth, to include both a hot dog bun and a bratwurst bun (i.e. two buns) would clearly have been obvious to one having ordinary skill in the art, as a matter of design - especially since the claimed hot dog and bratwurst bun can read on the same bun (or two of the same buns).
Parth further teaches on paragraph 47 that the bun can be dimensioned to accommodate a twelve-inch hot dog.  As Parth also teaches that both ends of the bun can be closed (paragraph 6 - “In a second embodiment, the both ends of the bun will be closed”), Parth is seen to suggest that the bun for a twelve in hot dog would also have had a depression closed at each end for containing a foot-long sausage.  Nonetheless, “Aunt Millie’s Bakehouse” evidences this by teaching food long hot dog buns, used for holding foot long hot dogs.  
Further regarding the claimed assembly, it is noted that providing a combination of buns as an assembly would have been obvious to one having ordinary skill in the art for the desirability of being able to provide multiple buns for holding various types of sausages therein.  This is further supported by “Flickr.com” who teaches an assembly of buns of differing types for hot dogs.  Also, Smith’s Quality Meats also teaches an assembly of buns for accommodating different types of sausages (see page 13 which shows differing types of buns for accommodating differing types of sausages).
As Parth already teaches that the size of the buns can vary, to thus modify Parth so as to form an “assembly” comprising a “hot dog bun” “a bratwurst bun” and “a foot long sausage bun” would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design for the purpose of having buns that can accommodate different sized sausages.
Regarding the new limitation to claim 1 of, “said hot dog depression having a depth configured to be greater than a diameter of the hot dog such that a top of the hot dog is positioned within said hot dog depression”; “said bratwurst depression having a depth configured to be greater than a diameter of the bratwurst such that a top of the bratwurst is positioned within said bratwurst depression”; and “said foot long sausage depression having a depth configured to be greater than a diameter of the foot long sausage such that a top of the foot long sausage is positioned within said foot long sausage depression,” it is noted that Parth appears to teach in figure 31 that the sausage (88) is fully embedded into the bun such that the diameter of the sausage is less than the depth of the bun within it has been placed.  Therefore, to provide such a depth for each of the hot dog bun, the bratwurst bun and the foot long sausage bun would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on known bun configurations within which sausages can be placed.  Nonetheless, it is further noted that Groulx teaches a sausage bun having a depression that is greater than a diameter of the sausage product placed within the bun (see figure 8, 10), where the depth of the bun has been advantageous for providing additional depth for condiments (see figure 10, item 40; column 5, lines 55-61).  To therefore, modify the sausage buns as taught by the combination above and to provide a depth to each of the hot dog, bratwurst and foot long sausage bun that is greater than the respective hot dog, bratwurst and foot long sausage placed in each of the buns would have been obvious to one having ordinary skill in the art, for the purpose of being able to more conveniently contain a condiment within the bun.
Regarding claim 2 and 3, Parth teaches that the hot dog bun, bratwurst bun and foot long sausage bun would have had a first and second end, a top side, and a depression extending downwardly into the top side, with the depression extending between each of said first end and said second end.
Regarding claim 5, the combination as applied above to claim 1 would also teach the food long sausage bun having a primary and secondary end with an upper side having a depression extending downwardly into the upper side and the depression extending between each of the primary and secondary ends.

Claims 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 3 and 5 above, which rely on Parth (US 20140272056) as the primary reference, and in further view of “Hot Dog Chicago Style” and “Johnsonville - Mini Brat”
Regarding claims 4 and 6, Parth already teaches that the buns can have differing lengths (paragraph 47).  
However, claims 4 and 6 claims differ from the combination as applied to claim 3 and 5, in specifically reciting the bratwurst bun length being less than that of the hot dog bun, and the foot-long sausage bun having a length that is greater than the length of the hot dog bun.
However, it is initially noted that such a modification of the prior art is seen to have been an obvious change in the size/proportion of the bun for the known purpose of accommodating known sizes of sausages while not performing any differently than what has been taught by the prior art.  In any case, Smith’s Quality Meats teaches on page 13 that there is a bun length for one type of sausage that is clearly shorter than a length of the bun that accommodates longer sausages.  (It appears that the longer sausage can be construed as the foot-long sausage bun).  Additionally, “Hot Dog Chicago Style” teaches that hot dogs can be 6 inches in length (see page 2, “Regional Variations”) and “Johnsonville” teaches that bratwurst can be 3.5 inches in length (see page 1 “3.5 inch pork bratwurst sausage”).  As the bratwurst is shorter than the hot dog, this would suggest to one having ordinary skill in the art to accordingly modify the length of the bratwurst bun as taught by Parth to be shorter than that of the hot dog bun as taught by Parth so as to accommodate the requisite size of sausage within the depression.    Regarding the foot long sausage bun having a length greater than the length of the hot dog bun, Parth already suggests buns that accommodate a foot long hot dog (see paragraph 47) and “Aunt Millie’s Bakehouse” as well as Smith’s Quality Meats suggests foot long type sausage buns, which would thus have been greater in length than the bun for the hot dog and the bratwurst bun.  
The combination as applied to claims 1, 3 and 5 already suggests a sausage bun assembly.  To thus modify the combination and to provide multiple buns of differing sizes as an assembly would have been obvious to one having ordinary skill in the art for the known purpose of being able to accommodate sausages of differing lengths.
Regarding claim 7, it is noted that the claim has been rejected for the reasons discussed above with respect to claims 1-6.  That is, claim 7 repeats the structural limitations already discussed above with respect to claims 1-3 and 5 and further recites the length of the hot dog bun, bratwurst bun and foot long sausage bun, which has been suggested in view of Parth, Aunt Millie’s Bakehouse, Smith’s Quality Meats, Groulx, “Hot Dog Chicago Style” and “Johnsonville.” 

Response to Arguments
On page 5 of the response, Applicant urges that the combination does not teach or suggest that the depth of the depression is greater than the diameter of the hot dog, bratwurst or foot long sausage.  Applicant also urges that Parth discloses a device which is substantially shallow such that meeting the claim limitations would not be possible unless the disclosed bun was ridiculously wide and therefore, it would not have bene obvious to have met the limitations of claim 1.
These urgings have been considered but are not seen to be sufficient to overcome the rejection.  It is initially noted that the combination as presented in this Office Action addresses the newly claimed structural elements with respect to a depth of the depressions in the bun compared to that of the respective sausage.  Further regarding Parth, it is noted that the reference teaches embodiments where it appears that the depth of the bun depression is greater than that of the sausage.  As such, there reference is not seen to teach away from providing deeper depressions formed into the buns.  Nonetheless, the combination further provides a reason for modifying the depth of the buns as suggested by Parth for the known purpose of being able to more readily contain condiments within the bun.  As such, modification of the bun as suggested by Parth would have been obvious to one having ordinary skill in the art, for this same purpose.  It is further noted however, that the claims are only directed to the buns and do not positively recite a hot dog, bratwurst or foot long sausage within each of the buns.  The buns must only be “configured for” holding a hot dog, bratwurst and foot long sausage.  In any case, the combination as presented in this Office Action provides motivation for providing a depth of the bun to be greater than a diameter of the respective sausage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130142922, US 20170265485 and US 20080063758 disclose bun depths that are greater than that of the sausage that can be placed therein.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792